DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.

Response to Amendment
This Office Actions is in response to the Applicant’s amendment filed on May 24, 2022. Claims 1, 3, 4, 7, 17, 55, and 56 have been amended. Claim 58 and 59 have been added. Claims 8, 9, 11, 12, 16, 21-32, 34-45, and  49-53 have been canceled. Claims 46-48 have been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 46-48 are directed to Groups II and III non-elected without traverse.  Accordingly, claims 46-48 have been cancelled.




Allowable Subject Matter
Claims 1-7, 10, 13-15, 17-20, 33, and 54-59 are allowed.		
The following is an examiner’s statement of reasons for allowance: 	
Regarding claims 1, 58, and 59, the closest prior art Yu (CN203002500U) and Clearman et al. (US 7,278,591 B2) disclose the features of: a spray head adapted for connection to a supply of fluid, comprising: a body to receive the supply of fluid, a plurality of conical mixing volumes, in fluid connection with the body and supply of fluid, each conical mixing volume having an outlet, each conical mixing volume including; a. at least one first inlet for a flow of fluid into the conical mixing volume at an angle to a conical axis thereof, and b. an inlet for a flow of fluid into the conical mixing volume substantially parallel to the conical axis,.	
However, the combination of these references fails to teach elements: “a plurality of second inlets for a flow of fluid into the conical mixing volume substantially parallel to the conical axis” recited in claim 1, “at least one second inlet for a flow of fluid into the conical mixing volume substantially parallel to the conical axis and offset from the conical axis” recited in claim 58, and “each conical mixing volume tapering from a base to the outlet formed by an aperture at a peak of the conical mixing volume” recited in claim 59. Furthermore, the Examiner found no additional reference that would render the claim invention obvious without impermissible hindsight.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752